Citation Nr: 0522994	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from March 1971 to December 1977.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In a June 2005 decision, the Board denied entitlement to 
service connection for a right knee disorder and to a 
compensable evaluation for right ear hearing loss, and 
remanded the veteran's claim for entitlement to service 
connection for asbestosis to identify treatment providers and 
obtain as VA examination.


FINDING OF FACT

In a July 2005 statement received by the Board, the veteran 
indicated that he wished to vacate the Board decision issued 
in June 2005.


CONCLUSION OF LAW

Vacatur of the Board's June 2005 decision is warranted.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.904 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 20.904 (2004), the Board may vacate an 
appellate decision at any time either on the request of the 
veteran or his representative, or on the Board's own motion.  
In this case, the Board received a statement from the veteran 
in July 2005 that indicated he wished to withdraw his appeal 
as well as the Board decision issued June 2005.  The appeal 
will be dismissed in a separate decision.


ORDER

The June 2005 Board decision is vacated.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


